
	

113 HR 2849 IH: Privacy Advocate General Act of 2013
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2849
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2013
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Foreign Intelligence Surveillance Act of
		  1978 to establish an Office of the Privacy Advocate General.
	
	
		1.Short titleThis Act may be cited as the
			 Privacy Advocate General Act of
			 2013.
		2.Office of the
			 Privacy Advocate General
			(a)EstablishmentThe Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1801 et seq.) is amended by adding at the end the following
			 new title:
				
					IXPrivacy Advocate
				General
						901.Privacy
				Advocate General
							(a)Office of the
				Privacy Advocate GeneralThere is established an independent office
				in the Executive branch to be known as the Office of the Privacy Advocate
				General.
							(b)Privacy Advocate
				General
								(1)AppointmentThere
				is a Privacy Advocate General, who shall be the head of the Office of the
				Privacy Advocate General, who shall be appointed jointly by the Chief Justice
				of the United States and the most senior associate justice of the Supreme Court
				appointed by a President that at the time of appointment was a member of a
				political party other than the political party of the President that appointed
				the Chief Justice.
								(2)TermThe
				Privacy Advocate General shall serve a term of 7 years and may be reappointed
				in accordance with paragraph (1).
								(c)DutiesNotwithstanding
				any other provision of this Act, the Privacy Advocate General—
								(1)shall serve as the
				opposing counsel with respect to any application by the Federal Government for
				an order or directive under this Act and any review of a certification or
				targeting procedures under this Act, including in any proceedings before a
				court or review of an application, certification, or targeting procedures under
				this Act that would otherwise be conducted ex parte;
								(2)shall, in carrying
				out paragraph (1), oppose any Federal Government request for an order or
				directive under this Act and any certification or targeting procedures under
				this Act and argue the merits of the opposition before the court concerned,
				including any arguments relating to the constitutionality of a provision of law
				under which the Federal Government is seeking an order or directive; and
								(3)may request the
				court established under subsection (a) or (b) of section 103 to make publicly
				available an order, decision, or opinion of such court.
								(d)AppealsThe
				Privacy Advocate General may—
								(1)appeal a decision of the court established
				under subsection (a) of section 103 to the court established under subsection
				(b) of such section; and
								(2)petition the
				Supreme Court for a writ of certiorari for review of a decision of the court
				established under section 103(b).
								(e)StaffThe
				Privacy Advocate General shall appoint such staff of the Office of the Privacy
				Advocate General as the Privacy Advocate General considers necessary to carry
				out the duties of the Privacy Advocate General.
							(f)Security
				clearanceThe President shall ensure that the Privacy Advocate
				General and the staff of the Office of the Privacy Advocate General appointed
				under subsection (b) possess appropriate security clearances to carry out the
				duties of the Privacy Advocate General under this
				section.
							.
			(b)Table of
			 contents amendmentThe table
			 of contents in the first section of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1801 note) is amended by adding at the end the following new
			 items:
				
					
						Title IX—Privacy Advocate
				General
						Sec. 901. Privacy Advocate
				General.
					
					.
			(c)Conforming
			 amendmentSection 103(b) of the Foreign Intelligence Surveillance
			 Act of 1978 (50 U.S.C. 1803(b)) is amended—
				(1)by striking
			 review the denial and inserting review the approval or
			 denial;
				(2)by striking
			 properly denied and inserting properly approved or
			 denied, as the case may be; and
				(3)by striking
			 petition of the United States and inserting
			 petition.
				3.Authority during
			 appeals process
			(a)Electronic
			 surveillanceSection 105 of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805) is amended
			 by adding at the end the following new subsection:
				
					(i)(1)In any case where a
				judge denies an application under this section and the Government expresses an
				intent to appeal that denial, the judge may temporarily authorize the emergency
				employment of electronic surveillance pending such appeal if the judge
				finds—
							(A)there is a reasonable argument that
				the electronic surveillance is permissible; and
							(B)there are exceptional circumstances
				and compelling evidence showing that immediate electronic surveillance is
				necessary to accomplish the purpose of the electronic surveillance.
							(2)In any case where a judge authorizes the
				emergency employment of electronic surveillance pending appeal under paragraph
				(1) and the application by the Government is denied on appeal, any information
				gathered or derived from such electronic surveillance shall be destroyed and no
				such information may be received in evidence or otherwise disclosed in any
				trial, hearing, or other proceeding in or before any court, grand jury,
				department, office, agency, regulatory body, legislative committee, or other
				authority of the United States, a State, or political subdivision thereof, and
				no information concerning any United States person acquired from such
				surveillance shall subsequently be used or disclosed in any other manner by
				Federal officers or employees without the consent of such
				person.
						.
			(b)Physical
			 searchSection 304 of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1824) is amended by adding at the end the following new
			 subsection:
				
					(f)(1)In any case where a
				judge denies an application under this section and the Government expresses an
				intent to appeal that denial, the judge may temporarily authorize the emergency
				employment of physical search pending such appeal if the judge finds—
							(A)there is a reasonable argument that
				the physical search is permissible; and
							(B)there are exceptional circumstances
				and compelling evidence showing that an immediate physical search is necessary
				to accomplish the purpose of the physical search.
							(2)In any case where a judge authorizes the
				emergency employment of a physical search pending appeal under paragraph (1)
				and the application by the Government is denied on appeal, any information
				gathered or derived from such physical search shall be destroyed and no such
				information may be received in evidence or otherwise disclosed in any trial,
				hearing, or other proceeding in or before any court, grand jury, department,
				office, agency, regulatory body, legislative committee, or other authority of
				the United States, a State, or political subdivision thereof, and no
				information concerning any United States person acquired from such physical
				search shall subsequently be used or disclosed in any other manner by Federal
				officers or employees without the consent of such
				person.
						.
			(c)Pen register and
			 trap and traceSection 403 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1843) is amended by adding at the end the
			 following new subsection:
				
					(d)(1)In any case where a
				judge denies an application under this section and the Government expresses an
				intent to appeal that denial, the judge may temporarily authorize installation
				and use of a pen register or trap and trace device on an emergency basis
				pending such appeal if the judge finds—
							(A)there is a reasonable argument that
				the installation and use of a pen register or trap and trace device is
				permissible; and
							(B)there are exceptional circumstances
				and compelling evidence showing that immediate installation and use of a pen
				register or trap and trace device is necessary to accomplish the purpose of the
				installation and use of such pen register or trap and trace device.
							(2)In any case where a judge authorizes the
				installation and use of a pen register or trap and trace device on an emergency
				basis pending appeal under paragraph (1) and the application by the Government
				is denied on appeal, any information gathered or derived from such installation
				and use of a pen register or trap and trace device shall be destroyed and no
				such information may be received in evidence or otherwise disclosed in any
				trial, hearing, or other proceeding in or before any court, grand jury,
				department, office, agency, regulatory body, legislative committee, or other
				authority of the United States, a State, or political subdivision thereof, and
				no information concerning any United States person acquired from such
				installation and use of a pen register or trap and trace device shall
				subsequently be used or disclosed in any other manner by Federal officers or
				employees without the consent of such
				person.
						.
			
